Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-20 are presented for the examination. 
2. 	The cross reference related to the application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on para[0001]). The specification should be so revised.	

                                                       Double Patenting 
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
4. Claims 1-20  are rejected on the ground of nonstatutory double patenting as being  anticipated over claims  1-17 of US Patent  11422854 B2.  

5.	 Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17 of  US 11422854 B2 contain(s) every element of claim(s) 1-20 of the instant application and thus anticipate the claim(s) of the instant application. 
The different between the instant application and the US patent are wherein the compiled primary job script includes a service deletion call for the particular service and the operations further comprise: halting execution of the compiled primary job script before reaching the service deletion call in the compiled primary job script; determining that all of the compiled secondary job scripts have been executed and their mock service deletion calls for the particular service have been executed; and in response to the determination, resuming execution of the compiled primary job script. 
Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQat651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (Affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Lederal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001). 

“Claim 1- 20 are generic to the species of invention covered by claim 1-17 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d775, 227 USPQ773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. Inre VanOmum, 686 F.2d 937, 944, 214 USPQ761, 767 (CCPA 1982). 

                                Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent fora claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains Patentability shall not be negated by the manner in which the invention was made.


6. Claims 1, 4, 7, 11, 14, 15, 18 ,19 are rejected under 35 U.S.C. 103 as being unpatentable over SIGATAPU(US 20200211149 A1) in view of Reshadi(US 20170169124 A1) and further in view of FAIRWEATHE(WO 2016109277 A1).

As to claim 1, Sigatapu teaches at least one hardware processes ( executed by the device hardware 130 which includes one or more processors, para[0037], In 3-10); 
 a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations(The memory 704, or computer readable medium, stores non-transient processor-executable instructions and/or data that may be executed by and/or used by the CPUs 702. These processor- executable instructions may comprise firmware, software, and the like, para[O056], In 1-10), 
 clustering a plurality of job scripts together based on each of the plurality of job scripts invoking a particular service (lines of code are collectively referred to as scripts, one or more scripts form the source code of an application, para[0023], In 8-15/the second group (lines 2-3 of script 200) and the fourth group (lines 5-6 of script 200) is added to batch 1. Batch 1 to N are then executed by the main thread 216 , para[0033], In 1-20/ Script 200 is an example script that is interpreted by the script interpreter 109 and executed by the native kerne] 120. The script contains one or more calls per line of the script. In FIG. 2, these calls have been grouped in first group 202,second group 204, third group 206 and fourth group 208. The first group 202 and the third group 206 comprise non GL function calls, or in other words, calls which do not invoke or use graphics rendering. For example, the first group 202 and the third group 206 may comprise calls to web services, arithmetic functions, authorization calls, or the like. The second group 204 and the fourth group 208 comprise GL Function calls such as “isEnabled ...”, “glColor’, “glTexImage2d” or the like, para[0029], In 1-30), 
each job script including a plurality of instructions to be executed by a computer to execute a job( comprises a script interpreter 109 which interprets each line of the one or more scripts 106 and performs calls to the native interfaces 110. The exposed native interface 110 comprises a set of functions that scripts 106 call in order to effectuate for example, a display change, inspect state of the hardware, para[0024], In 1-10).
Sigatapu does not teach inserting a mock library into each of the secondary job scripts, the mock library includes script commands that, when compiled, modify any service creation calls for the particular service in the corresponding secondary job script into mock service creation calls and modify any service deletion calls for the particular service in the corresponding secondary job into mock service deletion calls. However, Reshadi teaches inserting a mock library into each of the secondary job scripts, the mock library includes script commands that, when compiled, modify any service creation calls for the particular service in the corresponding secondary job script into mock service creation calls and modify any service deletion calls for the particular service in the corresponding secondary job into mock service deletion calls ( According to embodiments described herein, the standard web object property identifier is reassigned to reference and invoke new replacement implementation code, and new code is added to encode or decode[deletion/ create calls]resource identifiers in addition to invoking the standard API implementation code (e.g., standard API JavaScript getter and setter methods of the property are replaced with are placement JavaScript getter and setter methods that adds the new code). This in effect replaces particular memory address locations identifying code of a standard API method/functions with replacement memory address locations of replacement methods/functions. Although the standard web object model object property identifier is still utilized in web programs, the standard identifier has been remapped/reassigned to a replacement identifier that identifies the new inserted wrapper code where desired additional processing (e.g., intercept and perform identifier encoding/decoding) is able to be performed in addition to performing the desired standard web API processing (e.g., invoke the standard code of a corresponding web API), para[0027], In 8-30/ the component 120 serves as a virtualization layer to control access to the DOM interface. This virtualization may be facilitated by one or more wrapper methods/functions with respect to one or more of the APIs of the DOM (e.g., Document API interface of a webpage) that replace and wrap corresponding standard API methods/functions of the DOM (e.g., method API calls to create, delete or update
elements[deletion/ create calls ]in the DOM via a Document API interface are replaced with corresponding wrapper methods). For example, particular memory address locations identifying standard code of DOM API (e.g., Document API) methods/calls are in effect replaced with
memory address locations of replacement wrapper methods/functions provided via
component 120 by replacing standard API JavaScript getter and setter methods of objects of the API with a replacement/wrapper JavaScript getter and setter methods. In some embodiments, DOM core level 1 APIs for manipulating the DOM tree are supplanted by the equivalent interfaces provided via component 120. In this manner, the component 120 is able to intercept requests for resources and modify the requests (e.g., transform/encode resource location
identifier (e.g., URL) of a request) in a manner that is transparent to other processes running within the web browser 112 environment, para[005O], In 3-30).
It would have been obvious to one of the ordinary ski in the art before the effective fling date of claimed invention was made to modify the teaching of Sigatapu with Reshadi to incorporate the feature of inserting a mock library into each of the secondary job scripts, the mock library includes script commands that, when compiled, modify any service creation calls for the particular service in the corresponding secondary job script into mock service creation calls and modify any service deletion calls for the particular service in the corresponding secondary job into mock service deletion calls because this allows different code to be chosen and invoked based on whether a value is being written to the replacement.
Sigatapu and Reshadi do not teach when compile modify script identifying a primary job script in the plurality of job scripts, with all other job scripts in the plurality of job scripts being secondary job scripts; compiling the primary job script, executing the compiled primary job script; compiling the secondary job scripts alter execution of the compiled primary job script has been initiated; and scheduling the secondary job scripts. However,   FAPRWEATHE teaches when compile modify script identifying a primary job script in the plurality of job scripts, with all other job scripts in the plurality of job scripts being secondary job scripts; compiling the primary job script, executing the compiled primary job script; compiling the secondary job scripts alter execution of the compiled primary job script has been initiated; and scheduling the secondary job scripts  ( scripting GUI may allow users to insert script text (ze., in the base scripting language) directly into the GUI scripts. Additionally, or alternatively, the scripting GUI may comprise one or more base-scripting user interfaces that enable a user to write a script directly using the base scripting language, para[0083], In 11-25/ convert the received graphical combination of the plurality of visual script components into a script written in the base scripting language. The method may further comprise using at least one hardware processor to compile the script written in the base scripting language into a virtual- machine program to be executed by a virtual machine, para[10], In 150-170/ the base scripting language may provide an activation construct identifying a script, wherein the activation construct, when used in a parent script that is compiled into a parent virtual- machine program and executed by the virtual machine, causes the virtual machine to activate the identified script as a child script to the parent script. Activating the identified script as a child script may comprise executing a child virtual-machine program compiled from the child script. The base scripting language may provide a keyword that, when used with the activation construct in the parent script that
 is compiled into the parent virtual machine program and executed by the virtual machine, causes the virtual machine to execute the child virtual-machine program in parallel with the parent virtual-machine program, para[10], In 120-150/ When a user selects a script and the "gateways" input for that script, a representation of all of the user's gateways is displayed (e.g., in a list in a frame overlaid on a particular web page of the GUI). The user may then select one or more gateways, from that representation of all gateways, on which the selected script should be available. Once the user has selected the gateway(s) and/or confirmed the selection of the
gateway(s) via the GUI, platform 110 may ensure that the selected script is installed on
the selected gateway(s), and the GUI may display the number of gateways on which
the script has been installed, para[105]).
It would have been obvious to one of the ordinary skill in the art before the effective filling of claimed invention was made to modify the teaching of Sigatapa and Reshadi with PATRWEATHE to incorporate the feature of compile modify script identifying a primary job script in the plurality of job scripts, with all other job scripts in the plurality of job scripts being secondary job scripts; compiling the primary job script, executing the compiled primary job script; compiling the secondary job scripts alter execution of the compiled primary job script has been initiated; and scheduling the secondary job scripts  because this allows authorized users to compose and manage scripts and script libraries, and install those script libraries or specific sets of one or more scripts from those script libraries.
As to claim 4, Sigatapu teaches the scheduling comprises  scheduling comprises clustering the compiled secondary job scripts based on job type( FIG. 2, these calls have been grouped in first group 202, second group 204, third group 206 and fourth group 208. The first group 202 and the third group 206 comprise non GL function calls, or in other words, calls which do not invoke or use graphics rendering. For example, the first group 202 and the third group 206 may comprise calls to web services, arithmetic functions, authorization calls, or the like. The second group 204 and the fourth group 208 comprise GL Function calls such as “isEnabled ... ”, “glColor’, “glTexImage2d” or the like. The fourth group 208 of function calls does not immediately occur after the second group 204; there are non-GL calls interspersed with GL calls in most scripts, para[0029]).
As to claim 7, Reshadi teaches the particular service is an in-memory database service ( replacement identifier that identifies the new inserted wrapper code where desired additional processing (e.g., intercept and perform identifier encoding/decoding) is able to be performed in addition to performing the desired standard web API processing (e.g., invoke the standard code of a corresponding web API). In this way, requests for resources are intercepted by the wrapper method/function to modify the requests (e.g., transform/encode resource location identifier (e.g., URL) of a request, para[0099], In 18-14/In some embodiments, the original resource identifier is stored in a table, database, para[0092], In 21-30) for the same reason as to claim 1 above.
As to claim 8, 11,14, 15,18, 19, they are rejected for the same reasons as to claims 1, 4, 7 above.

7. Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over SIGATAPU(US 20200211149 A1) in view of Reshadi US 20170169124 A1) in view of FAIRWEATHE(WO 2016109277 A1) and further in view of KONG(CN 111984195 A).

As to claim 5, Sigatapu, Reshadi and Fairweathe do not teach  the job types include read-only jobs and database write jobs. However, KONG teaches  the job types include read-only jobs and database write jobs( storing the system detection script in the root file system partition; the root file system partition is configured as a read-only mode; the flash memory storage medium comprises a root file system partition and a data read-write partition; copying the read-write data of the memory storage medium to the data read-write partition through the system detection script every the first preset time, Sec: content of reference, In 7-15/ the user App loads the data of frequently reading and writing the database, log and so on in the memory; At this time, the detection script will also periodically copy the frequently read-write data from the memory to the AppRW partition, sec: The specific process of the embodiment of the invention is as follows, In 1-20).
It would have been obvious to one of the ordinary ski in the art before the effective fling date of claimed invention was made to modify the teaching of Sigatapn, Reshadi and PAIRWEATHE with HONG to incorporate the feature of teach  the job types include read-only jobs and database write jobs  because this reduces the maintenance cost, and because the software detection implementation will not increase the corresponding hardware cost .
As to claim 12, they are rejected for the same reason as to claim 5 above.

8.	 Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over SIGATAPU(US 20200211149 A1) in view of Reshadi(US 20170169124 A1) in view of FAIRWEATHE(WO 2016109277 A1) and further in view of Xu(US 20150363598 Al).

As to claim 6, Sigatapu teaches  the job type is determined based on which application program interface (API)(second group 204 and the fourth group 208 comprise GL Function calls such as “isEnabled ... ”, “glColor’, “glTexImage2d” or the like., para[0029].
Sigatapy, Reshadi and FATRWEATHE do not teach application program interface (API) was used to call the corresponding compiled secondary job script. However, Xu teaches application program interface (API) was used to call the corresponding compiled secondary job script( This processing may continue for each relevant function called in compiled script 300. When no more functions are called at 414, then all of the functions of the compiled script have been executed and  a post evaluation analysis of compilation and execution events may be performed at 416, para[0074], In 5-15).
It would have been obvious to one of the ordinary ski in the art before the effective filing date of claimed invention was made to modify the teaching of Sigatapu, Reshadi and PAIRWEATHE with Xu to incorporate the feature of application program interface was used to call the corresponding compiled secondary job script because this provides innovative tools are needed to detect malicious code in the form of a scripting language in objects that are transferred across computer network environments.
As to claims 13, 20, they are rejected for the same reason as to claim 6 above.
Allowable Subject Matter
9.	Claims 2, 3, 9, 10, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                          Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM SOUGH can be reached on ( 571) 272-6799 _. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http//pair-direct.uspio.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194